08-2596-cv
    Song v. Potter



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.        WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 29th day of January, two thousand ten.

    PRESENT:
              RALPH K. WINTER,
              JOHN M. WALKER, Jr.,
              ROSEMARY S. POOLER,
                        Circuit Judges.
    __________________________________________

    Ben Song, United States Post Office Clerk,

                     Plaintiff-Appellant,

                     v.                                     08-2596-cv

    John E. Potter, Postmaster General
    United States Postal Service, Agency,

              Defendant-Appellee.
    __________________________________________
FOR APPELLANT:        Ben Song, pro se, Rego Park, NY.

FOR APPELLEES:        Matthew L. Schwartz, Assistant United States
                      Attorney (of Counsel); (Preet Bharara, United
                      States Attorney General for the Southern
                      District of New York; Ross E. Morrison,
                      Assistant United States Attorney (of
                      Counsel)on the brief), New York, NY.

       Appeal from a judgment of the United States District Court

for the Southern District of New York (Kaplan, J.; Katz, M.J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant Ben Song, pro se, appeals the district court’s

grant of the Defendant’s motion for summary judgment, dismissing

his complaints in S.D.N.Y. Dkt. Nos. 05-cv-8132 and 06-cv-904,

which alleged employment discrimination and retaliation based on

Song’s race, national origin, color, and age under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-

634.    We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on

appeal.

       We review orders granting summary judgment de novo and focus

on whether the district court properly concluded that there was

no genuine issue as to any material fact and the moving party was

entitled to judgment as a matter of law.    See Miller v. Wolpoff &

Abrams, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003); Republic Nat’l



                                  2
Bank v. Delta Airlines, 263 F.3d 42, 46 (2d Cir. 2001); Allstate

Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir. 1999).   In

determining whether there are genuine issues of material fact, we

are “required to resolve all ambiguities and draw all permissible

inferences in favor of the party against whom summary judgment is

sought.”   Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)

(internal citations omitted).

     Even construing, as we must, all the facts in Song’s favor,

the district court properly granted the Defendant’s motion for

summary judgment.   Accordingly, we affirm the district court’s

judgment for substantially the same reasons as those set forth in

the magistrate judge’s report and recommendation.   Moreover, we

have considered all of Song’s claims of error and determined them

to be without merit; therefore, there is no basis on which to

challenge the judgment of the district court.

     For the foregoing reasons, the judgment of the district

court is hereby AFFIRMED.
                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk




                                 3